Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 08/23/2021, in response to the rejection of claims 1-2, 4-6, 8, 11 from the final office action, mailed on 07/08/2021, by amending claims 5-6, 8, 11 and canceling claims 1-2, 4, is acknowledged and will be addressed below.

Election/Restrictions
Claim 10 remains withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
the flexible substate” of Claim 5 should be “from the extracting roller and the flexible substrate”.

(2) The “that is smaller than a width a longitudinal central portion” of Claim 5 should be “that is smaller than a width of a longitudinal central portion”.

(3) The “in a width direction” and “in a longitudinal direction” of “wherein the surface of the gas supply that faces the substrate is concave along a length of the surface in a width direction and is concave along a length of the surface in a longitudinal direction” of Claim 5 would have been more clarified if amended to be like “in a width direction of the drum” and “in a longitudinal direction of the drum”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (US 20150110960, hereafter ‘960) in view of Ogawa et al. (US 6044792, hereafter ‘792).
Regarding to Claim 5, ‘960 teaches:
Roll-to-Roll deposition systems ([0003], the claimed “A roll-to-roll deposition apparatus”);

After uncoiling from the web storage spool 610 and running over the roller 604 and the web guide unit 60, the web 640 is then moved through the deposition areas 630 provided at the coating drum 611 and corresponding to positions of the deposition sources 680. During operation, the coating drum 611 rotates around the axis such that the web moves in the direction of arrow 608 ([0089], the claimed “a drum to be in contact with a lower surface of the flexible substrate supplied from the extracting roller and the flexible substrate to be rotated about a longitudinal axis of the drum”);
Fig. 10 shows the drum has a circular cross section and the drum has a shape in which each of opposite edge portions has a width and a central portion has a width (the claimed “the drum being circular in a widthwise cross-section and having a shape in which each of a first longitudinal end portion and a second longitudinal end portion that is opposite the first longitudinal end portion has a width”, and “a width a longitudinal central portion, the longitudinal central portion between the first longitudinal end portion and the second longitudinal end portion”);
A gas flow of processing gas can be provided from the outer portions of that deposition source 680 to the inner portion of that deposition source ([0091], the claimed “a gas supply having a surface that faces the drum such that the surface of the gas supply is closer to an upper surface of the flexible substrate than the lower surface of the flexible substrate, the gas supply to supply process gas to the upper surface of the flexible substrate;”);

Again, Fig. 10 shows the drum has a shape in which each of opposite edge portions has a width and a central portion has a width (the claimed “wherein each of the width of the first longitudinal end portion and the width of the second longitudinal end portion”, and “the width of the longitudinal central portion of the drum”);
Fig. 10 of ‘960 clearly shows a concave surface of the deposition source 680 along the surface of the drum, see also the illustration below reproduced from Fig. 10. (the claimed “wherein the surface of the gas supply that faces the substrate is concave along a length of the surface in a width direction such that a distance between the surface of the gas supply and the upper surface of the flexible substrate is substantially constant along a length of the upper surface of the flexible substrate in the width direction”).

    PNG
    media_image1.png
    480
    367
    media_image1.png
    Greyscale


‘960 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
(5A) the drum being circular in a widthwise cross-section and having a shape in which each of a first longitudinal end portion and a second longitudinal end portion that is opposite the first longitudinal end portion has a width that is smaller than a width a longitudinal central portion,
(5B) wherein each of the width of the first longitudinal end portion and the width of the second longitudinal end portion is at least 90% of the width of the longitudinal central portion of the drum, but less than the width of the longitudinal central portion of the drum,
(5C) wherein the surface of the gas supply that faces the substrate is concave along a length of the surface in a width direction and is concave along a length of the surface in a longitudinal direction such that a distance between the surface of the gas supply and the upper surface of the flexible substrate is substantially constant along a length of the upper surface of the flexible substrate in the width direction and along a length of the upper surface of the flexible substrate in the longitudinal direction”).

In regards to the untaught limitation of 5A-5B:
‘960 further teaches the formation of wrinkles in the flexible substrate 110 may be reduced upon being received by processing drum 106 ([0029]).

‘792 is analogous art in the field of CVD apparatus (title). ‘792 teaches FIG. 19 is an enlarged side view of an intermediate roller according to the eighth embodiment of the present invention. In this intermediate roller 13, diameter of the roller gradually decreases from center part toward both end sides. That is, this roller is swollen in the 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the shape of the drum of ‘960, such that each of the opposite edge portions has a smaller width than the central portion (this reads into the limitation of 5A), for the effectively preventing from formation of substrate wrinkles on the drum. As a result of the combination, the drum 106 of ‘960 is modified to have diameter gradually decreasing from center part toward both end sides, thus the diameters of the opposite edge portions are each less than the diameter of the central portion, in other words, it is less than 100% of the diameter of the central portion, thus, the “less than 100%” clearly includes the “at least 90%” of the diameter of the central portion (this reads into the limitation of 5B).


‘792 clearly teaches diameter gradually decreasing from center part toward both end sides (lines 13-17 of col. 25), for the purpose of effectively preventing formation of wrinkles (lines 22-28 of col. 25), therefore, the degree of the decreasing is an adjustable parameter, this means the degree is a controllable result effective variable to prevent formation of wrinkles.

Consequently, even if the cited references do not explicitly teach the “at least 90%”, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed degree, such as the at least 90% of the diameter of the central portion (this also reads into the limitation of 5B), for the purpose of effectively preventing formation of wrinkles, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the arts, see MPEP 2144.05. 

In regards to the untaught limitation of 5C:
Emphasized again, as discussed in the limitation 5A of the claim 5 rejection above, the drum of ‘960 is modified to have a gradually decreasing diameter.
Further the surface of the deposition source of ‘960 is curved to be constant along the surface of the drum in the deposition zone (this is commonly well-known in the art, for instance, see the previously cited US 20140290861, hereafter ‘861 ([0073] teaching “the electrode 602 can be a curved electrode. Thereby, the curved electrode is 

Consequently, even if the modified apparatus of ‘960 does not explicitly teach the deposition source having a concave surface in both drum width direction and drum length direction,
 Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the surface of deposition source facing the drum, so to be curved in both drum width direction and drum length direction, for the purpose of maintaining an essentially constant distance along the surface of the drum, thus providing uniform gas flow in the entire deposition region.

Regarding to Claim 6,
Emphasized again, as discussed in the claim 5 rejection above, the drum of ‘960 is modified to have gradually decreasing diameter (the claimed “wherein a width of the drum gradually decreases from the longitudinal central portion of the drum towards the first longitudinal end portion, and gradually decreases from the longitudinal central portion of the drum towards the second longitudinal end portion”). 

Regarding to Claim 8,
‘960 further teaches two or more rollers 604, and/or one, two, or more web guide units 60 being, for instance, roller devices according to embodiments described herein may be provided in the deposition apparatus 600, for instance, at each side of the  in which each of a first longitudinal end portion and a second longitudinal end portion that is opposite the first longitudinal end portion have a width, a width of a longitudinal central portion that is between the first longitudinal end portion and the second longitudinal end portion of the at least one of the plurality of rollers”).

‘960 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 8: wherein at least one of the plurality of rollers is circular in a widthwise cross-direction and has a shape in which in which each of a first longitudinal end portion and a second longitudinal end portion that is opposite the first longitudinal end portion have a width that is smaller than a width of a longitudinal central portion that is between the first longitudinal end portion and the second longitudinal end portion of the at least one of the plurality of rollers.

The feature of “the diameter gradually decreasing from center part toward both end sides, for the purpose of preventing formation of wrinkles” was discussed in the claim 5 rejection above through teaching of ‘792.

.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘960 and ‘792, as being applied to Claim 8 rejection above, further in view of Dieguez-campo et al. (US 20140290861, hereafter ‘861).
Regarding to Claim 11,
‘960 and ‘792 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 11: wherein the extracting roller is disposed in a preliminary chamber and the drum is disposed in a process chamber that is different from the preliminary chamber, wherein the process chamber and the preliminary chamber communicate with each other through a slit which is openable and closeable, the slit between the preliminary chamber and the process chamber.

‘861 is analogous art in the field of deposition apparatus (abstract). ‘861 teaches the apparatus 100 includes a vacuum chamber 102. The vacuum chamber has a first chamber portion 102A, a second chamber portion 102B and a third chamber portion 103C. The first chamber portion 102A is configured as a winding/unwinding chamber (Fig. 1, [0019]), and further teaches at least one gap sluice 140 for separating the first 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted multiple chambers having gap sluices, which includes a chamber for winding/unwinding of the substrate and a chamber for processing on the drum, for the purpose of reducing the downtime of the apparatus, thus serving overall objective of increased throughput.

Response to Arguments
Applicants’ arguments filed on 08/23/2021 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of Claim 1, based on ‘960 and ‘792, the applicants keep argue that ‘960 and ‘792 does not teach the amended feature of claim 1, because the roller of ‘792 is not a drum for a roll-to-roll deposition, but a roller for transfer only, thus any motivation to modify Sauer in the manner suggested by the examiner would be based on improper hindsight, see the pages 10-11.
The argument is found not persuasive because the argument is the same as the previous arguments in the last OA.
The examiner maintains the cited references, together, clearly teach the feature of claim 1.

In ‘960, the drum is also a type of roller, because the drum also transfers the substrate while processing. Further, ‘960 clearly acknowledges formation of wrinkles, see “the formation of wrinkles in the flexible substrate 110 may be reduced upon being received by processing drum 106” ([0029]).
Furthermore, ‘792 clearly teaches diameter gradually decreasing from center part toward both end sides (lines 13-17 of col. 25), and substrate 1 does not slip out of the center of the carrying route even at high-speed carrying of substrate 1 and furthermore an adequate tension is applied in the width direction of substrate 1 to be able to effectively prevent formation of wrinkles (lines 22-28 of col. 25), in other words, in view of transferring flexible substrate, the gradually decreasing diameter on a transferring support, which includes drum, reduces the wrinkle formation.
Therefore, for the purpose of obtaining the clear motivation of reducing the wrinkle formation, an ordinary skill in the art would have obviously applied the knowledge of ‘792 to ‘960, without including the knowledge gleaned only from the applicant's disclosure.

The applicants further argue that both references do not teach the concave surface in both length and width direction to have constant distance, see the pages 12-13.
The argument is found not persuasive.
The examiner maintains ‘960 and/or ‘861 clearly teaches the applicants’ feature by obviousness.
As discussed in the claim 5 rejection above, the drum is modified to have a gradually decreasing diameter. Because a teaching that a constant distance between the deposition source and drum is required is commonly well-known knowledge, as disclosed in ‘960 or ‘861, a person of ordinary skill in the art would have obviously modified the surface of the deposition source to be constant from the modified drum surface in the entire deposition zone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718